DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11/413,632. Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a handheld spray wand and claim 1 of the instant invention is broader in scope than claim 1 of U.S. Patent No. 11/413,632 and is therefore, encompassed in claim 1 of U.S. Patent No. 11/413,632.
Regarding claims 2-6, see claims 2-6 of U.S. Patent No. 11/413,632.
Regarding claim 7, see claim 1 of U.S. Patent No. 11/413,632.
Regarding claim 8, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a handheld spray wand and claim 8 of the instant invention is broader in scope than claim 7 of U.S. Patent No. 11/413,632 and is therefore, encompassed in claim 7 of U.S. Patent No. 11/413,632.
Regarding claims 9-13 and 15, see claims 8-12 and 13 of U.S. Patent No. 11/413,632.
Regarding claim 14, see claim 7 of U.S. Patent No. 11/413,632.
Regarding claim 15, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a handheld spray wand and claim 15 of the instant invention is broader in scope than claim 14 of U.S. Patent No. 11/413,632 and is therefore, encompassed in claim 14 of U.S. Patent No. 11/413,632.
Regarding claims 17-20, see claims 15-18 of U.S. Patent No. 11/413,632.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US D633,174 S(Lee) in view of Luettgen et al ‘497.
Regarding claim 1, Lee ‘174 shows a handheld spray wand comprising: a fluid inlet; and a nozzle portion in fluid communication with the fluid inlet, the nozzle portion comprising: a first nozzle array extending along a longitudinal direction of the nozzle portion; a second nozzle array positioned adjacent to the first nozzle array and extending along the longitudinal direction of the nozzle portion, a handle drip portion between the fluid inlet and the nozzle portion, and a flow control valve, except for a controller positioned between the handle grip and the nozzle portion, wherein the control ring is rotatable relative to the handle grip and the nozzle portion to control fluid flow from the fluid inlet to the nozzle portion.  See annotated Figure 1 below. Luettgen et al ‘497 discloses a handheld spray wand comprising a fluid inlet at 360, a nozzle portion 310, a first nozzle array 318a, a second nozzle array 318c, a handle grip 304 positioned between the fluid inlet and the nozzle portion, a control ring/controller 122 positioned between the handle grip and the nozzle portion, wherein the control ring is rotatable relative to the handle grip and the nozzle portion to control fluid flow from the fluid inlet to the nozzle portion.  See Figures 1-37 and col. 4, line 53 through col. 20, line 26.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a controller positioned between the handle grip and the nozzle portion, wherein the controller is rotatable relative to the handle grip and the nozzle portion to control fluid flow from the fluid inlet to the nozzle portion, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow selective switching between the first and second nozzle arrays.
As to claim 2, wherein nozzles within the first nozzle array and the second nozzle array are staggered to define a staggered water pattern as water exits the nozzle portion, see annotated Figure 1 of Lee ‘174.
As to claim 3, see outer surface 172 defining recessed pockets 174 positioned circumferentially around the control ring 122 of Luettgen et al ‘497.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a control ring with an outer surface defining recessed pockets positioned circumferentially around the control ring, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow for a gripping recessed surface for the user to grasp when rotating the control knob.
As to claim 4, note the flow control valve 418 positioned within the control ring 410 as shown by Luettgen et al ‘497.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a flow control valve positioned within the control ring, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow selective switching between the first and second nozzle arrays.
As to claim 5, see annotated Figure 1 of Lee ‘174.
As to claim 6, see handle stem 334 extending from the nozzle portion and through the handle grip 304 of Luettgen et al ‘497. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a handle stem extending from the nozzle portion and through the handle grip, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow for ease of assembly and cleaning of the device.
Regarding claim 8, Lee ‘174 shows a handheld showerhead comprising: a handle portion configured to be fluidly connected to a water source; a nozzle portion coupled to the handle portion, the nozzle portion comprising: a first plurality of nozzles arranged in a line along a length of the nozzle portion; and a second plurality of nozzles arranged in a line along a length of the nozzle portion and positioned adjacent to and staggered relative to the first plurality of nozzles, except for the handle portion including a handle stem and a handle grip positioned on the handle stem and a rotatable control ring positioned between the handle grip and the nozzle portion and configured to vary water flow from the water source to the nozzle portion.  See annotated Figure 1 below.    Luettgen et al ‘497, as discussed above, discloses handle portion disclosing a handle stem 334 and a handle grip 304 positioned on the handle stem and a rotatable control ring/controller 306/410 positioned between the handle grip and the nozzle portion and configured to vary water flow from the water source to the nozzle portion.  See Figures 1-37 and col. 4, line 53 through col. 20, line 26.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a rotatable controller positioned between the handle grip and the nozzle portion and configured to vary water flow from the water source to the nozzle portion, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow selective switching between the first and second row of nozzles.
As to claim 9, see annotated Figure 1 of Lee ‘174.
As to claim 11, see annotated Figure 1 of Lee ‘174.
As to claim 12, see annotated Figure 1 of Lee ‘174 .
As to claim 13, Lee ‘174, discloses all the featured elements of the instant invention, except for the first/first linear row of nozzles and the second/second linear row of nozzles to have same number of nozzles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first/first linear row of nozzles and the second/second linear row of nozzles to have same number of nozzles in the apparatus of Lee ‘174, since such a modification would provide a wider spray from the spray wand and would only require adding one more nozzle to the second/second linear row of nozzles, which one of ordinary skill in the art would be capable of performing since there is room on the face of the nozzle portion.  In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 716.02(b).III.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

[AltContent: rect]
    PNG
    media_image1.png
    935
    714
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    935
    714
    media_image2.png
    Greyscale


Regarding claim 16, Lee ‘174 shows a spray wand comprising: a water/fluid inlet; a handle portion fluidly coupled to the water inlet; and an elongated nozzle wand portion connected to the handle portion and fluidly coupled to the handle portion, the nozzle wand comprising: a first linear row of nozzles extending a first direction; a second linear row of nozzles extending in the first direction and offset relative to the first linear row of nozzles, except for the handle portion including a handle stem and a handle grip positioned on the handle stem and a control ring is rotatable relative to the handle grip and the elongated nozzle wand portion to adjust water flow from the water inlet to the elongated nozzle wand portion.  See annotated Figure 1 below.    Luettgen et al ‘497, as discussed above, discloses handle portion disclosing a handle stem 334 and a handle grip 304 positioned on the handle stem and a control ring/controller 306/410 positioned between the handle grip and the elongated nozzle wand portion, wherein the control ring is rotatable relative to the handle grip and the elongated nozzle wand portion to adjust water flow from the water inlet to the elongated nozzle wand portion.  See Figures 1-37 and col. 4, line 53 through col. 20, line 26.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a controller is rotatable relative to the handle grip and the elongated nozzle wand portion to adjust water flow from the water inlet to the elongated nozzle wand portion, in the apparatus of Lee ‘174, as taught by Luettgen et al ‘497, since such a modification would allow selective switching between the first and second row of nozzles.
As to claim 17, see annotated Figure 1 of Lee ‘174.
As to claim 18, see annotated Figure 1 of Lee ‘174.
As to claim 19, Lee ‘174, discloses all the featured elements of the instant invention, except for the first/first linear row of nozzles and the second/second linear row of nozzles to have same number of nozzles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first/first linear row of nozzles and the second/second linear row of nozzles to have same number of nozzles in the apparatus of Lee ‘174, since such a modification would provide a wider spray from the spray wand and would only require adding one more nozzle to the second/second linear row of nozzles, which one of ordinary skill in the art would be capable of performing since there is room on the face of the nozzle portion.  In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 716.02(b).III.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US D633,174 S(Lee) in view of Luettgen et al ‘497 as applied to claim 1 above, and further in view of Hengesbach ‘696.
Lee ‘174, as modified by Luettgen et al ‘497 above, discloses all the featured elements of the instant invention, except for a bridge extending from a distal end of the nozzle portion to define an aperture for hanging the spray wand.  Hengesbach ‘696 discloses a handheld spray device 10 with a bridge 20 extending from a distal end at 16 of the nozzle portion to define an aperture 40 for hanging the spray device.  See Figures 1 and 2 and col. 2, line 46 through col. 3, line 45.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a bridge extending from a distal end of the nozzle portion to define an aperture for hanging the spray wand, in the apparatus of Lee ‘174, as modified by Luettgen et al ‘497, as taught by Hengesbach ‘696, since with such a modification the spray wand can be hung up out of the way and for storage.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US D633,174 S(Lee) in view of Luettgen et al ‘497 as applied to claims 8 and 16 above, and further in view of Nelson ‘043.
Lee ‘174, as modified by Luettgen et al ‘497 above, discloses all the featured elements of the instant invention, except for wherein the nozzle portion extends at an angle relative to the handle portion, and wherein the elongated nozzle wand portion extends in a non-parallel direction relative to the handle portion.  Nelson ‘043 discloses a handheld spray wand/showerhead comprising a fluid/water inlet 66; an elongated nozzle wand portion 14/20 which extends at an angle or in a non-parallel direction relative to the handle portion, see Fig. 2; a handle portion at 54/58 comprising a handle stem oriented in a first plane different from the nozzle portion and a transition between the handle stem and the nozzle portion which defines a change of direction of elongation for the spray wand, see Fig. 2; and a control valve 62 coupled to the handle portion.  
In regard to claims 10 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the nozzle portion extend at an angle relative to the handle portion and wherein the elongated nozzle wand portion extends in a non-parallel direction relative to the handle portion, in the apparatus of Lee ‘174, as modified by Luettgen et al ‘497, as taught by Nelson ‘043, since with such a modification the curved/concave region of the nozzle portion conforms better to the typically curved surfaces of animals that the spray wand is designed to engage.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752

/STEVEN J GANEY/Primary Examiner, Art Unit 3752